DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/21/2021 has been entered.  Claims 1-21 remain pending in the application.  

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method for binder jetting additive manufacturing of an object comprising (i) separately feeding a powder from which said object is to be manufactured and a solution consisting of an adhesive polymer dissolved in a solvent into an additive manufacturing device.  The adhesive polymer is an amine-containing polymer having a molecular weight of at least 200 g/mole and is present in said solution in a concentration of 1-30 wt% to result in said solution having a viscosity of 2-25 mPa.s and a surface tension of 25-45 mN/m at room temperature.  The method further comprises (ii) dispensing selectively positioned droplets of said adhesive polymer, from a printhead of said additive manufacturing device, into a bed of said powder to bind particles of said powder with said adhesive polymer to produce a preform having a shape of the object to be manufactured.
The closest prior art is U.S. Application Pub. No. 2018/0360033 to Naruse et al. in view of U.S. Application Pub. No. 2019/0176387 to Kuno et al. as set forth in the Non-Final Rejection mailed 03/26/2021.  Applicant argues that Applicants have amended claim 1 by specifying, in component (i), separately feeding a powder from which the object is to be manufactured and a solution consisting of an adhesive polymer dissolved in a solvent into an additive manufacturing device (remarks, page 7).  Applicant argues that by virtue of the amendment, the solution used in step (i) is understood to contain solely an amine-containing adhesive polymer and a solvent, which thus excludes any additional component (remarks, page 7).  Applicant argues that Naruse et al. consistently teaches including additional components beyond an amine-containing polymer and solvent (remarks, page 7).  Applicant argues that the secondary reference (Kuno et al.) and tertiary references cited in the other obviousness rejections do not suggest this feature either (remarks, page 8).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest separately feeding a powder from which the object is to be manufactured and a solution consisting of an adhesive polymer dissolved in a solvent into an additive manufacturing device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733